                                Case 4:19-cr-00081-BMM Document 56 Filed 02/03/21 Page 1 of 1

                                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA
                                               TRANSCRIPT DESIGNATION AND ORDERING FORM
                                                                                Please read instructions.

    1. NAME                                                                                   2. PHONE NUMBER                             3. DATE
    Kalah A. Paisley, Assistant U.S. Attorney                                                406-761-7715                                 2/3/2021
    4. MAILING ADDRESS                                                                        5. E-MAIL ADDRESS                           6. CITY                7. STATE
    P.O. Box 3447                                                                            sherry.knaup@usdoj.gov Great Falls MT
    8. ZIP CODE                                       9. JUDGE                                10. CASE NAME
    59403                                             Morris                                 U.S. v. Justin Zane Gobert
    11. U.S. DISTRICT COURT CASE NUMBER                                                       12. COURT OF APPEALS CASE NUMBER
    CR 19-81-GF-BMM
    13. ORDER FOR

        APPEAL                                      ✔        CRIMINAL                             CRIMINAL JUSTICE ACT                          BANKRUPTCY

        NON-APPEAL                                           CIVIL                                IN FORMA PAUPERIS                             OTHER - Specify


    14. TRANSCRIPT REQUESTED - Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.


                         PORTIONS                               DATE (S)      REPORTER                         PORTIONS                       DATE (S)                REPORTER
        Change of Plea                                                                            Closing Argument - Plaintiff

        Pre-trial Proceeding                                                                      Closing Argument - Defendant

        Voir Dire                                                                                 Settlement Instructions

        Opening Statement - Plaintiff                                                             Jury Instructions

        Opening Statement - Defendant                                                             Sentencing
        Testimony - Specify Witness                                                               Other - Specify

                                                                                             Verdict portion of trial transcript
                                                                                                                                            9/22/2020            Yvette Heinze
    15. ORDER
                                                                                                                          FORMAT REQUESTED
                                  ORIGINAL                                   ADDITIONAL
     CATEGORY             Includes certified copy to clerk    FIRST COPY                                       Each format is billed as a separate transcript copy.
                              for records of the Court
                                                                               COPIES
                                                                                                                 Paper                         Electronic Specify File Format

                                   $3.65/page                  $.90/ page     $.60 page                                                       ASCII                PDF
        30-Day                                                                                     Full Size             A-Z word index
                                                                                                                                              A-Z word index

                                   $4.25/page                  $.90/page      $.60/page            Full Size             A-Z word index       ASCII                PDF
        14-Day
                                                                                                                                              A-Z word index

                                  $4.85/ page                  $.90/ page     $.60/page            Full Size             A-Z word index       ASCII                PDF
        7- Day
                                                                                                                                              A-Z word index

                                   $6.05/page                  $1.20/ page    $.90/page            Full Size             A-Z word index       ASCII                PDF      ✔
        DAILY
                                      ✔                                                                                                       A-Z word index

                                   $7.25/page                  $1.20/ page    $.90/page                                                       ASCII                PDF
       HOURLY                                                                                      Full Size             A-Z word index
                                                                                                                                              A-Z word index


    16. & 17. CERTIFICATE OF SERVICE, DISTRIBUTION and PAYMENT

                            E-file this form with the clerk’s office, mail to opposing
                                                                               pp    g counsel if they
                                                                                                     y are not electronic filers and serve the court reporter.
                                                                                                                                                       p
                                 If payment is authorized under CJA, completep    CJA
                                                                                    A 224
                                                                                        4 form through
                                                                                                     g box 15 and attach to this order when
                                                                                                                                          w     e-filing.
                                             Financial arrangements must be made with the court reporter before transcript is prepared.

    I certify that this form has been served on the court reporter this date:   2/3/2021               Attorney signature:       /s/ Kalah A. Paisley
    Date order received by court reporter:                                          Expected transcript completion date:


Revised: 2/14/14
